TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00061-CR



                               Gregory Lance Dunlap, Appellant

                                                 v.

                                  The State of Texas, Appellee




         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
         NO. 03-5534-2, HONORABLE DON HIGGINBOTHAM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Gregory Lance Dunlap seeks to appeal from a judgment of conviction for furnishing

alcohol to a minor. The trial court has certified that this is a plea bargain case and Dunlap has no

right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: February 12, 2004

Do Not Publish